DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-250562, filed on 26DEC2018.
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(a) Rejections have been fully considered and are persuasive.  The 35 USC 112(a) Rejections of Claims 5-6 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-6 have been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive.  Applicant makes no argument against the 35 USC 103 Rejections of Claims 1-2, but rather states “it should be apparent the primary reference has nothing to do with the present invention, especially in view of the present claim amendments.  Examiner notes that this is a conclusory statement submitted without supporting factual evidence. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga, et alia (US 2007/0234776), hereinafter Shiga, in view of Kanai (JP 3 822 958), hereinafter Kanai. 
Regarding Claim 1, Shiga discloses a burring method (Para [0013], Ln 2; as illustrated in at least Fig 1 A) on a metal plate (10) (Para [0028], Ln 4; as illustrated in at least Fig 1 A), comprising the steps of: 
arranging a first surface of the metal plate (10) on a surface of a die (2) (Para 
[0044], Ln 1-3; as illustrated in at least Fig 3A), the die having a cavity portion forming a vertical inner circumferential surface relative to a planar face of the die (as illustrated in at least Fig 3A), and the cavity portion's horizontal cross-section inner circumference parallel to the planar face being a flat shape (as illustrated in at least Fig 3A); and 

Shiga does not explicitly disclose the flat shape, of the cavity portion's horizontal cross-section inner circumference, being oblong of length greater than width, the burring punch having an oblong horizontal cross-section of length greater than width, or the punch has a flat cross-section parallel to the planar face. 
However Shiga discloses the cross section of the burring hole 2a may be formed, for example, in a square, rectangular, oval, or any other shape according to a desired shape of the boss (11 ).  This requires that both the punch and die cavity used to form the burring hole also be square, rectangular, oval, or any other shape according to a desired shape of the boss, a rectangle and oval being two shapes both having an oblong horizontal cross-section of length greater than width.  Examiner notes the rectangular or oval shape of the cross section would also necessitate vertical flat sides, to be consistent with the disclosed arrangement of the lower die (2), and therefore the punch would have a flat cross-section parallel to the planar face. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shiga to include the flat shape, of the cavity portion's horizontal cross-section inner circumference, being oblong of length greater than width, the burring punch having an 
Shiga does not explicitly state wherein in a state in which the burring punch is pressed toward the cavity portion of the die with the metal plate therebetween, a gap between the vertical outer circumferential surface of the burring punch parallel to a pressing direction of the burring punch and the vertical inner circumferential surface of the cavity portion of the die facing the same is set smaller at both ends in a longitudinal lengthwise direction of the horizontal cross-section of the burring punch than between said both ends.  However Shiga discloses the thickness of the boss (11) formed by the burring method has a range between 75% and 100% of the thickness of the metal plate (Para [0049], Ln 2-4), and thus the gap between the punch and cavity must also have a range large enough to accommodate the metal formed therebetween. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gap between the vertical outer circumferential surface of the burring punch parallel to a pressing direction of the burring punch and the vertical inner circumferential surface of the cavity portion of the die facing the same is set smaller at both ends in a longitudinal lengthwise direction of the horizontal cross-section of the burring punch than between said both ends, in order to accommodate the requirements of the final product.  The size of the range would be result of routine engineering and experimentation and would depends upon the desired end product dimensions and therefore would be obvious to a skilled Artisan at the time of filing. 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal plate burring method as disclosed by Shiga, to include forming a burring of lesser height at said both ends than between said both ends, as taught by Kanai, in order to enhance the bonding state between flat tubes and the tank wall. 
Regarding Claim 2, Shiga discloses a burring method (Para [0013], Ln 2; as illustrated in at least Fig 1 A) on a metal plate (10) (Para [0028], Ln 4; as illustrated in at least Fig 1 A), comprising the steps of: 
arranging a first surface of the metal plate (10) in which a preliminary flat hole 
(1 Oh) has been formed in advance on a surface of a die (2) (Para [0044], Ln 1-3; as illustrated in at least Fig 3A), the die having a cavity portion forming a vertical inner circumferential surface relative to a planar face of the die (as illustrated in at least Fig 3A), and the cavity portion's horizontal cross-section inner circumference parallel to the planar face being a flat shape (as illustrated in at least Fig 3A); and 
pressing a burring punch (4) through the preliminary flat hole (1 Oh) from a second surface of the metal plate toward the cavity portion (Para [0048], Ln 2-5; as illustrated in at least Fig 3C), the second surface of the metal plate being opposite the 
Shiga does not explicitly disclose 
the preliminary flat hole having an oblong horizontal cross-section of length greater than width, 
the burring punch having an oblong horizontal cross-section of length greater than width, 
the flat shape, of the cavity portion's horizontal cross-section inner circumference, being oblong of length greater than width, or the punch has a flat cross-section parallel to the planar face. 
However Shiga discloses the cross section of the burring hole 2a may be formed, for example, in a square, rectangular, oval, or any other shape according to a desired shape of the boss (11 ). This requires that the preliminary flat hole, as well as the punch and die cavity used to form the burring hole, also be square, rectangular, oval, or any other shape according to a desired shape of the boss, a rectangle and oval being two shapes both having an oblong horizontal cross-section of length greater than width. Examiner notes the rectangular or oval shape of the cross section would also necessitate vertical flat sides, to be consistent with the disclosed arrangement of the lower die (2), and therefore the punch would have a flat cross-section parallel to the planar face. 

the preliminary flat hole having an oblong horizontal cross-section of length greater than width, 
the burring punch having an oblong horizontal cross-section of length greater than width, 
the flat shape, of the cavity portion's horizontal cross-section inner circumference, being oblong of length greater than width, or the punch has a flat cross-section parallel to the planar face. 
Shiga does not explicitly state wherein in a state in which the burring punch is pressed toward the cavity portion of the die with the metal plate therebetween, a gap between the vertical outer circumferential surface of the burring punch and the vertical inner circumferential surface of the cavity portion of the die facing the same, is set smaller at both ends in a lengthwise direction of the horizontal cross-section of the burring punch than between said both ends. 
However Shiga discloses the thickness of the boss (11) formed by the burring method has a range between 75% and 100% of the thickness of the metal plate (Para [0049], Ln 2-4), and thus the gap between the punch and cavity must also have a range large enough to accommodate the metal formed therebetween. The size of the range would be result of routine engineering and experimentation and would depends upon the desired end product dimensions and therefore would be obvious to one of ordinary skill at the time of filing. 

For the purpose of advancing prosecution, Examiner has interpreted the limitation "a gap ... is set smaller at both ends in a lengthwise direction of the horizontal cross-section of the burring punch than between said both ends" to mean the "a gap' recited is set smaller at both ends in a lengthwise direction of the horizontal cross­section of the burring punch than between said both ends in a width direction of the cross section of the punch, consistent with the disclosure (Specification, Page 6, Ln 9-11 ). 
Shiga is silent to whereby a burring of lesser height at said both ends than between said both ends is formed.  Kanai teaches a burring method on a metal plate.  Kanai further teaches the forming of a burring of lesser height at said both ends than between said both ends (Instant application, Page 4, Ln 2-8).  Kanai further teaches the benefit of this method is the enhancement of the bonding state between flat tubes and the tank wall. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal plate burring method as . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Baker (US 1,332,592), hereinafter Baker. Baker teaches a method of forming continuous bands. 
Thackray (US 1,528,587), hereinafter Thackray. Thackray teaches a method for flanging metal. 
Hothersall (US 1,800,531), hereinafter Hothersall. Hothersall teaches a method for producing one piece drawn containers. 
Tinnerman (US 2,246,022), hereinafter Tinnerman. Tinnerman teaches a method of making fastening devices. 
Beishline et alia (US 2,383,584), hereinafter Beishline. Beishline teaches a method of flanging bimetallic plates. 
Payne (US 3,129,744), hereinafter Payne. Payne teaches a sheet metal stamping die. 
Price (US 3,365,926), hereinafter Price. Price teaches a punch press. 
Haddon, et alia (US 3,682,122), hereinafter Haddon. Haddon teaches a method and apparatus for forming heat exchanger fin collars. 
McKee, et alia (US 3,693,568), hereinafter McKee. McKee teaches a method for forming heat exchanger fin collars. 

Schey (US 4,400,965), hereinafter Schey. Schey teaches forming integral flanges in a sheet. 
Miyazawa, et alia (US 5,159,826), hereinafter Miyazawa. Miyazawa teaches a die set for manufacturing fins of heat exchangers and a manufacturing device using the same. 
Oishi, et alia (US 2006/0107721 ), hereinafter Oishi. Oishi teaches a punch for forming sheet metal and apparatus for punching sheet metal having the punch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725